Exhibit 99.2 UNAUDITED PRO FORMA CONSOLIDATED FINANCIAL STATEMENTS The following unaudited pro forma consolidated financial statements and related notes are presented to show the effects of our acquisition of all of the outstanding partnership interests of Maecenas Minerals, L.L.P., a Texas limited liability partnership that owns producing and nonproducing mineral and royalty interests located in 17 states. The pro forma consolidated statements of operations for the year ended December 31, 2009 are presented to show the net income as if the acquisition occurred on January 1, 2009.The pro forma consolidated balance sheet is based on the assumption that the acquisition had occurred on December 31, 2009. Pro forma data is based on assumptions and includes adjustments as explained in the notes to the unaudited pro forma consolidated financial statements.The pro forma data is not necessarily indicative of the financial results that would have been attained had the purchase occured on the dates referenced above and should not be viewed as indicative of operations in future periods.The unaudited pro forma consolidated financial statements should be read in conjunction with the notes thereto and our Annual Report on Form 10-K for the year ended December 31, 2009. DORCHESTER MINERALS, L.P. (A Delaware Limited Partnership) UNAUDITED PRO FORMA CONSOLIDATED BALANCE SHEETS (In Thousands) December 31, 2009 Pro forma December 31, 2009 Historical Adjustments Pro forma ASSETS Current assets: Cash and cash equivalents $ $ a $ Trade and other receivables b Net profits interests receivable - related party - Prepaid expenses - - - Total current assets Other non-current assets 19 - 19 Property and leasehold improvements - at cost: Oil and natural gas properties (full cost method) c Less accumulated full cost depletion ) - ) Total Leasehold improvements - Less accumulated amortization ) - ) Total - Net property and leasehold improvements Total assets $ $ $ LIABILITIES AND PARTNERSHIP CAPITAL Current liabilities: Accounts payable and other current liabilities $ $ d $ Current portion of deferred rent incentive 39 - 39 Total current liabilities Deferred rent incentive less current portion - Total liabilities Commitments and contingencies Partnership capital: General partner - Unitholders e Total partnership capital Total liabilities and partnership capital $ $ $ The accompanying notes are an integral part of these unaudited pro formacondensed consolidated financial statements. DORCHESTER MINERALS, L.P. (A Delaware Limited Partnership) UNAUDITED PRO FORMA CONSOLIDATED STATEMENT OF OPERATIONS (In Thousands except Earnings per Unit) Year 2009 Pro forma Year 2009 Historical Adjustments Pro forma Operating revenues: Royalties $ $ f $ Net profits interests - Lease bonus - Other 82 - 82 Total operating revenues Costs and expenses: Production taxes f Operating expenses 75 g Depletion and amortization h General and administrative expenses - Total costs and expenses Operating income ) Other income, net - Net earnings $ $ ) $ Allocation of net earnings: General partner $ $ Unitholders $ $ Net earnings per common unit (basic and diluted) $ $ Weighted average common units outstanding i The accompanying notes are an integral part of these unaudited pro formacondensed consolidated financial statements. NOTES TO UNAUDITED PRO FORMA CONSOLIDATED FINANCIAL STATEMENTS Basis of Presentation The unaudited pro forma consolidated statements of operations are based on our audited consolidated financial statements for the year ended December 31, 2009. Balance Sheet a Cash receivedin the transaction. b Estimated trade receivables assumed in the transaction. c Purchase of properties for i) 835,000 common units less ii) cash received and trade receivables assumed plus iii) ad valorem liabilities assumed and estimated transaction costs. d Estimated transaction costs and ad valorem expense. e 835,000 common units at the closing price on March 31, 2010 of $21.18 per unit. Income Statements f Oil and gas revenues and production taxes for the period indicated based on historical cash receipts for the properties. g Estimated ad valorem expense assumed in the transaction. h Increased depletion associated with properties acquired for the period indicated. i Common units issued in the transaction.
